Title: [August 1780]
From: Adams, John Quincy
To: 



      Tuesday 1st of August 1780
      
      
       This morning at about half after ten Mr. Jennings came here and at about half after eleven Pappa Mr. Jennings and Brother Charles went to take a walk. At about twelve they got back again. A little after twelve My Brother Charles and myself went to Mr. Bordly’s lodgings but he was not at home. Mr. Jennings dined at our Hotel. At about four o clock Mr. Lee came to see my Pappa. At Six o clock my Brother Charles and I went to the Play where we saw Les Trois Fermiers and Rose et Colas. The actors play but indifferently in this town. At about nine o clock we got home.
      
      
       
        
   
   Jacques Marie Boutet de Monvel, Les trois fermiers, Paris, 1777; Pierre Alexandre de Monsigny, Rose et Colas, with music by Michel Jean Sedaine, Paris, 1764 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      Wednesday 2d of August 1780
      
      
       This Morning my Brother Charles went to find Mr. Bordly but he was not at home. Charles and I went to find him at his Uncles but met him on the way there. We went in to water with him some ways out of town and got home about dinner time. Mr. Jennings came here after dinner and in the Evening Pappa and he went to take a walk. Mr. Bordly spent the Evening here. At about Nine o clock Pappa and Mr. Jennings got back and Mr. Jennings stay’d here about a half an hour and then went to his lodgings.
      
      

      Thursday 3d.
      
      
       This morning Mr. Jennings came and at about nine o clock he took leave of us and we set out from Bruxelles. After we had got out of the town we passed along a very beautiful canal. At about 4 o clock we arrived at Anvers, which is 4 Posts or 24 Miles from Bruxelles. After we got there pappa went and made a bargain with a boat man to go to Rotterdam but having arrived at our lodgings Pappa Changed his mind and took a Carriage for to morrow and we shall leave ours here. I went to see the Exchange. The Exchange at London was founded from this fashion.
      
       

      Friday 4th of August.
      
      
       This morning we set away at about 5 o clock. We went about two leagues on the pavements and then had for 9 leagues nothing but sand. We were stopped for the last time in her Majesties dominions and for the first in Holland. We got out of the sand and passed over a river we got at about 2 o clock P.M. At Moerdyk we passed a River and we took there a nother Carriage and went for Rotterdam. We arrived there at about half after six. We passed two rivers before we got there. We passed up a Canal and stopped before the door of the Hôtel du Marechal de Turenne where we shall lodge.
      
      

      Saturday 5th of August 1780
      
      
       This morning Pappa brother Charles and myself went to see a Gentleman for whom Pappa had Letters: he invited us to dine with him. After that we went to see the city. We saw the statue of Erasmus, he is in the Grande Place, he holds a book in his hand, there are four inscriptions under it, two in Latin and two in dutch: we walk’d about the town, and came back at about twelve o clock, we went upon the Exchange, where we met Mr. Dubblemuts, (for that is the Gentleman’s name) and went and dined with him with some other Gentlemen who speak English. After dinner we went to walk with a Gentleman who speaks French. Pappa bought a dutch Grammar; after walking about the town some time we came home and drank tea. A little after tea the same Gentleman with whom we walked came and took us in to Mr. Dubblemuts coach and we went to his country seat. We saw some other Gentlemen there who spoke English. We supped there and after supper we came home in Mr. Dubblemuts carriage with a Nephew of his. After we got home Pappa received a Letter from Mr. Jennings with a Card from Mr. Douglass who had came to day from Antwerp and who is lodged in this house. The letter informs that there are fifteen sail of American Vessels arrived at Bordeaux, who brought an account that the Americans were not at all struck at the loss of Charlestown Charleston, that there was no news heard of Mr. de Ternay the 14th. of June. The letter says also that Mr. D’Estaing had been overturn’d in a Chaise in his way to Bordeaux. Mr. Jennings had came to Antwerp on Purpose to overtake us.
      
      
      
       
        
   
   JA refers to him as Mr. Dubbeldemuts (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:445). The Rotterdam mercantile firm of F. & A. Dubbeldemuts was interested in improving their connections with America and became supporters of JA’s efforts to achieve Dutch recognition of American independence.


       
       
        
   
   In the margin: “This is the city where Erasmus was born.”


       
       
        
   
   The letter described Douglass as a man “of Holland” and of “Scottish Extraction,” who lived retired in Brussels and had been “in the East Indias” (Jenings to JA, 5 Aug., Adams Papers).


       
       
        
   
   Charles Louis d’Arsac, Chevalier de Ternay, was the French admiral who escorted Rochambeau’s expeditionary force on 2 May from Brest, arriving off Newport, R.I., on 10 July. The British, under Adm. Thomas Graves, quickly moved to blockade Ternay’s escape, and the French languished there until the following year. Meanwhile, Ternay died in Newport in December (Howard C. Rice Jr. and Anne S. K. Brown, transls. and eds., The American Campaigns of Rochambeau’s Army, 1780, 1781, 1782, 1783, 2 vols., Princeton, 1972, 1:117–121, 125–126).


       
      
      

      Sunday 6th 1780
      
      
       At about 8 o clock got up and at about half after nine Pappa brother Charles and myself went to a Protestant Church where they spoke English. We heard a very good sermon. At about twelve o clock we got home. We dined at our lodgings and at about 5 o clock we drank tea there. After tea we went to take a walk. We walked all about the town and got back at about half after six. I will now give a short description of this town. It is not a very large city but it is very agreable. There are Seven canals which pass through the town a great number of Small vessels in them but there are no large vessels in this harbour. In each street which is on the side of the water there is a row of Trees. There are 4 Churches in Rotterdam 2 of which are Protestants and the other 2 are catholicks. Most all this town are Protestants but there are also a great number of Catholicks. There are about 70,000 inhabitants in this city. There are a great number of draw bridges here. There are a Great number of English in this town. I have heard that near half the inhabitants are Englishmen. There are also a great number of English shops here but there are very few French here. I have seen no Frenchmen at all in this city.
       The text to day was. For I say through the grace given unto me to every man that is among you not to think of himself more highly than he ought to think but to think soberly according as God hath dealt to every man the measure of Faith. Romans twelvth chapter third verse.
      
      

      Monday 7th of August 1780
      
      
       This morning we got up at about 7 o clock and at about half after eight we set away from our Hotel. We went down to the boat and went on board. We went along down by some very beautiful meadows Where the cattle were feeding made it very beautiful. We went through Delft. We changed boats there. At Rotterdam Pappa bought a book which gives a description of Delft and I will take it down.
       
        
         
          This city is in the Neighbourhood of the Hague, a day or at least an Afternoon cannot be better spent than in going to see it. The Generality of Travellers indeed pass thro it on their way from Rotterdam to the Hague but that is always done in an Hurry, in order to secure the first boat that goes off for the Hague, without allowing themselves sufficient Time for viewing so considerable a City.
          Delft is but five Miles or a large Hour from the Hague but a Chaise with a good Horse will run it in half that Time. The Road is exceedingly fine. The Village of Ryswick Rijswijk is left a little on the right, and one drives on to the Canal, over which there is a bridge, which being passed, the fine Road continues along the Side of the Canal quite to Delft.
          Without the Gate there is a fine Grove of Trees, under the Shade of which Passengers generally take a Turn, till the Boat for the Hague goes off. From the opposite Gate the Canal, which goes to Rotterdam is very broad at which there is an handsome Key or Landing place, adorned with Trees. Here the Yachts which bring the Deputies of the several Provinces to the Assemblies of the Hague, have their Station. The Deputies quit the Vessels here, and take Coach for the Hague. These Yachts are exquisitely beautiful and rich the Provinces and Cities vying with each other, which shall have the finest Yachts for the Accommodation of their Representatives. Their Burden generally is from about 30 to 50 Tons. They are adorned with streamers and carry Guns, with Trumpets and other musick which is very sweet on the Water. Colliers from Scotland also unload here, and furnish the Inhabitants of Delft the Hague and Leyden with Coals.
          This City as indeed all the rest of the Province, lies in the midst of beautiful meadows. It is surrounded with a Wall, and a Trench full of Water; it is above two Miles more in circumference than it is broad, and consists cheifly of two beautiful Streets, that lie parallel. They are almost a Mile in Length adorned with Trees and canals, over which are many handsome stone bridges. All here is as calm and still as in the midst of the country Delft being inhabited chiefly by rich People who have quitted Business for the sake of Retirement.
          The remarkable buildings and other things here, are the old Palace, where Prince William, Prince of Orange, the Founder of the State and of its Glory, was treacherously murder’d by an Emissary of Phillip IId. King of Spain. He was shot with a Pistol charged with three Bullets, just as he was rising from Table, and ordering the Assassin a Passport to go to a certain Place whither he was sending him. The Balls enter’d the Prince’s Temples and lodged in the Wall: the Holes they made in it are still shewn to Strangers. After the Prince received the Wound he died immediately, saying only, LORD HAVE MERCY ON MY SOUL AND ON THIS POOR PEOPLE. The People lamented him as their common Father and never was a Funeral celebrated with greater Pomp, and more real Sorrow. He was only one and fifty Years old at his Death; but lived long enough to humble a proud lawless Tyrant, to assert the Liberty of his Country, to establish a national church, and found a glorious commonwealth by his wisdom and Valour. The Assassin Balthazar Gherard Gérard was soon after executed and died so hardened as to say He would do it if it were to be done again. That villain is inrolled by some Roman Catholick Monasteries amongst their Martyrs.
          The Remains of this great Prince were interred in the new Church here and the Republick caused a magnificent Mausoleum to be erected over them to perpetuate the Glory of her Founder, and her Gratitude for the inestimable Services she had received from him. The Effigies of the Prince is represented in Marble with his statue standing by it in Brass compleatly armed with This motto TE VINDICE TUTA LIBERTAS; You were the Champion and Preserver of our Liberty; and another Emblem representing the Prince going on steadily in a Storm, with these Words, Sævis tranquillus in undis. At his feet lies the Figure of a Dog which is said to have died of Grief when he was murdered. There are four other Princes and Princesses of his Family interr’d in this Monument. The last of whom was a Princess, Daughter of the present Prince and Princess of Orange, that died at her birth in 1735. The corpse was exposed upon a bed of State during three Days to the view of the People.† So far to Cousin Billy. This Monument is excellently well adorned and the whole executed with a masterly taste. The Inscription is very fine and worthy the Hero, whom it is intended to commemorate.
          D. O. M. et aeternae memoriae Gulielimi Nassoviae supremi Auransionensium Principis Patr. Patr. qui Belgii fortunis suas posthabuit et suorum; validussimos exercitus aere plurimum privato bis conscripsit, bis induxit; Ordinum auspiciis Hispaniæ tyrannidem propulit; verae religionis cultum, avitas patriae leges revocavit restituit; ipsam denique libertatem tantum non assertam, Mauritio principi; paternae virtutis haeredi filio stabiliendam reliquit. Herois vere pii, prudentis invicti, quem PH. II Hisp. R.Europae timor, timuit non domuit, non terruit; sed empto percussore fraude nefanda sustulit; Foederat Belgii provinc. perenni memor. monum. fec.
          To the most good and most high God and to the immortal Memory of William of Nassau, soveriegn Prince of Orange, the Father of his Country; who preferred the good of the Netherlands to that of himself and his Family; twice levied, and brought in a strong Army principally at his own Expence; repell’d the Tyranny of Spain, as General for the States; recover’d and reinstated true Religion; and the ancient Laws of his Country; and lastly not only asserted the publick Liberty himself but left it to be firmly establish’d by his Son Prince Maurice the Heir of his great Father’s virtues. The United Provinces of the Dutch Netherlands have erected this Monument to perpetuate the Memory of this truly pious wise and invincible Hero, whom Phillip II of Spain, the Terror of Europe, dreaded, but not being able to terrify or conquer, hired an Assassin to murther him treacherously.
          The Church in which this Monument stands is a very noble Building its steeple one of the highest of the low countries, and the Chimes unusually harmonies harmonious. They play one tune at the first quarter after every hour, two at the Half hour, three at three quarters, and four before the hour strikes.
          *Cousin Billy. The Market place which is a spacious Square, has this lofty Steeple on one Side and opposite to it the town-House. On the two other Sides are Houses of the Citizens. The Town-House is an old-fashion’d Gothick Structure built about two hundred years agone, but the Walls being new painted and gilt, it looks as fresh as if erected but yesterday. It may be compared to those antiquate Beauties who besmear themselves over with paints and washes, to conceal the wrinkles and deformity of old age. It is adorned with several Statues; as those of Justice, Prudence, and Mercy; Divinities or virtues which ought to preside in sovereign Courts. Over the Gate are these two Lines
          
           Haec domus odit, amat, punit, conservat, honorat,
           Nequitiam, pacem, crimina, jura, bonos.
          
          In the old Church, which is also a lofty Pile with an high steeple, but inferior, to the new, are the Monuments of the great Van Tromp and Heine two Dutch Admirals kill’d at Sea. Van Tromp is represented reposing on a Cannon, surrounded with Arms and Trophies. That Admiral defeated the Spaniards in two Engagements, and ruined their Power at Sea. In Cromwell’s war with the Dutch, Van Tromp fought Blake, and both sent an Account of their Victory to their Principals. In another Engagement the English were obliged to retire into the Thames; but in a third, which lasted three Days, the Dutch were defeated. In 1653, two other cruel Battles happen’d, in the last of which the English were victorious, and Tromp kill’d. Notwithstanding these Defeats, that Admiral was buried with great Pomp, and had the utmost posthumous Honours done him by his grateful Country.
          The Dutch are excellent Masters to serve. They value their Servants for their Merit,and strenuous Endeavours to acquit themselves well, rather than for their Success. The former is in the power of man, the latter depends finally on God, who alone is the Giver of Victories. In this Spirit it is that they adorn their vanquish’d Admirals with Crowns of Lawrel, and transmit their faithfull Services and glorious Deaths to Posterity.
          Peter Heine the Admiral took the Spanish silver Fleet.
          The principal Magazine and Armory of the Province of Holland is kept here. The House which is very large, was built in 1692. There is a terrible Display of Cannon and Mortars regularly pil’d up one above another without Doors. Amongst the rest are two Peices of Ordnance cast at Lubeck in 1669 of which each weighs 8000 pounds.
          This city is also famous for its excellent earthen ware in imitation of China. On the Market Days or during the Wake, or Kermis, vast Quantities of that Commodity are exposed to Sale in the streets. It is call’d delft Ware from this City. They are arrived to such perfection in making it that it is hardly inferior to China in Firmness Fineness; but they have not yet been able to make it transparent. It is probable, that they will attempt nothing farther that way for want of Encouragement. The Dutch East India Company import such vast quantities of Porcelain from China, and which is sold so cheap, that there is hardly a Family in the Province, tho ever so poor, that is not tolerably well provided with this foreign Commodity, so that their own Manufacture is in no small Measure of Disgrace.
          Formerly there was a considerable Settlement of British Merchants and Clothiers here but they removed to Rotterdam as more convenient for Trade.
         
        
       
       End of the description of Delft.
       We pass’d down by some beautiful Meadows and at about I o clock at The Hague. After dinner Mr. Dumas came here and invited us to supper for to Morrow. He stay’d here some time and then went away.
      
      
       
        
   
   On this and the three succeeding days, JQA copied into his Diary passages describing the Dutch cities of Delft, The Hague, Leyden, and Haarlem. His source was A Description of Holland: Or, the Present State of the United Provinces . . . , London, 1743, which was written by an anonymous English traveler. Three other editions are known, but none is in the Adams libraries.


        
   
   JQA made judicious deletions of paragraphs or subjects not pertinent to his purposes, one of which was to send accounts of the places he visited to relatives in Massachusetts. See note 7 (below). Most of JQA’s copied material will be deleted from this edition, for reasons discussed in the Introduction to this volume. Exceptions, however, have been made with three of the four long passages from A Description of Holland, since the description of Delft represents his first effort at copying and contains his internal denotations (discussed below), and the accounts of The Hague and Leyden describe two places where he was later to live. Important changes, inadvertencies, or omissions are identified in the notes. The description of Delft comes from p. 304–311 in the source.


       
       
        
   
   Omitted by JQA in copying from source (p. 304–305, italics deleted).


       
       
        
   
   Phrase in source reads: “is above two Miles in circumference, is longer than it is broad” (p. 305).


       
       
        
   
   The letter implied here has not been found, but see note 7 (below).


       
       
        
   
   A number of JQA’s Latin spelling errors have been silently corrected from the source, and an inadvertent omission has been supplied (p. 307).


       
       
        
   
   Thus in source (p. 308).


       
       
        
   
   The portion of the description beginning here, with several omissions, was recopied and sent by JQA to William Cranch, 1 April 1781 (MHi:Cranch Family Coll.).


       
       
        
   
   JQA’s italics, here and below.


       
       
        
   
   In the margin is JQA’s translation: “I.e. This house hates wickedness, loves peace, punishes criminals, conserves the laws and honours the good.”


       
       
        
   
   “Wake,” an annual English parish festival featuring sports, dancing, and other amusements; “Kermis,” a fair or carnival in the Low Countries and parts of Germany (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
       
        
   
   Thus in source (p. 311).


       
       
        
   
   Charles William Frederic Dumas, a German-born man of letters and longtime resident of Holland, who served as an American agent and correspondent at The Hague. He quickly became a close friend of JA and actively promoted American interests throughout his life, though he never received a formal diplomatic appointment. For further details on his connection with JA, see Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:9–10.


       
      
       

      Tuesday 8th of August 1780
      
      
       This morning Mr. Dumas came and we went with him about the town. The description is in the same book and I will take it down also.
       
        
         
          The Hague is justly esteemed one of the finest Towns in Europe. Those who have either seen, or occassionaly wrote of it, seem at a Loss for Words to express thier Admiration. An ingenious Gentleman, Fellow of the Royal Society, speaking of this Place when it was nothing to what it is now, expresses himself thus: “And now let us enter the Hague, the delicatest Borough in the world, as all those who have seen any thing abroad willingly confess: A place, which for the Breadth of the Streets, the Nobleness of its Buildings, the Beauty of its Canals, the pleasant Shade of its Trees, and the Civility of its Inhabitants, may justly claim The Title of the most pleasant seat in the world, and make all Men envy the Happiness of those that live in it.”
          This beautiful place lies in the Centre of a great number of fine cities and Villages, with which it has an easy communication by Canals, on the Sides of which a thousand agreable Objects perpetually rise up, that make the journies on them seem too short. For wherever the Passenger turns his Eyes, he sees either beautiful Country-Houses magnificent Gardens, fine Meadows, or charming villages.
          The Hague stands on a dry Soil, somewhat higher than the rest of the Country, But that Elevation is not so considerable as to occasion any sensible Change in the Course of the Waters or Inconvenience to the Passage-Boats, which sail to and from the Hague with equal Facility.
          The Inhabitants breath a better Air than those of the other Cities and have more agreable Scenes without the Town for Health and Recreation. On the South is a large Extent of fine Meadows, and the City of Delft; on the East is the principal canal; on the North a pleasant wood; and on The West the Walk to Scheveling Scheveningen and the Sea. And indeed, go which way one will, one always finds delightful Paths, or Walks paved with Bricks, and Shaded with Several Rows of Trees; so that the Neighbourhood of the Hague exhibits, on all Sides of it, whatever can form a fine Landscape.
          The Hague may be reckoned the Capital of the Seven Provinces; tho’ indeed it is called only a Village, because it is not walled, and sends no Deputies to the States. It is however a better Town than many Cities, which enjoy that Priviledge; and for Extent, Number of People, and opulence, may be rank’d amongst the best Cities of Europe of the second-Class. It requires almost two Hours to walk round it; and contains above 5000 Houses, inhabited by 40 or 50,000 Souls.
          It is surrounded by a beautiful Canal, over which there are several fine Draw-bridges; but those Bridges are never drawn up, so that one may enter the Hague at all Hours. This Canal is border’d on one Side, and in some places on both by a walk of lofty and shady Trees.
         
        
       
       We went to see several Other Things but I will give a detail of them when I come back here as I expect to or if I dont I shall take a nother opportunity. We went also to see the village of Scheveling which is also in the same book but there is nothing remarkable at it and therefore I will not write a description of it. We dined at our Lodgings which is at The Hotel du Maréchal de Turenne. Mr. Dumas dined with us. After dinner we went to Delft and saw several of the curiosities which I have already described of that Place. We also saw a gentleman there who is the Gazeteer of Delft and a great Friend to the Americans. We came back got back at about nine o clock. We supp’d at Mr. Dumas’s house and at about eleven o clock we got home to our lodgings.
      
      
       
        
   
   A Description of Holland, p. 1–4, omitting about two and a half paragraphs from p. 3, which follow the paragraph above, beginning: “The Inhabitants breath a better Air.”


       
       
        
   
   Source cited in A Description of Holland for this quotation is W[illiam] A[glionby], Present State of the United Provinces of the Low Countries, London, 1669.


       
       
        
   
   Wybo Fynje (1750–1809), publisher and editor of the Hollandsche Historische Courant, who was also a strong supporter of the Dutch Patriot movement. JQA later subscribed to and read the “Delft Dutch paper” while studying in Leyden in order to learn to read the language (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:116–117).


       
      
      

      Wednesday 9th of August 1780
      
      
       This morning Mr. Dumas came and went with Pappa to the French Ambassadors lodgings. After they came back at about eleven o clock we dined and at half after twelve we set away from the Hague for Leyden. We pass’d down some very beautiful Meadows. We saw a great Number of very pretty country seats and at half after 3 o clock we arrived at Leyden. We took lodgings a la Cour D’Hollande. We went to see Mr. Fine a Gentleman whom Mr. Dumas knows. We supped there. Before supper Mr. Dumas went with us to see several curiosities which being in that same book I will take it down as also a description of this city.
       
        
         
          Leyden is no more than three Hours, or about nine fifteen Miles, from the Hague, and as many from Delft. To each of those Cities eight Boats set out every Day at certain Hours as also to Haerlem, and from thence to Amsterdam, from whence Leyden is only six Hours distant; but crossing the Lake of Haerlem with a fair wind, it is only Three.
          Next to the four Capital’s which I call Rome, London, Paris, and Amsterdam, Leyden is one of the largest and most beautiful Cities in Europe. It is fortified, as are all the other Towns in the seven Provinces with a strong Rampart of Earth and a very broad Fossé or Canal, so that it is capable of sustaining a seige. The Citizens are able to lay the whole country about them under water, as was done by advice of the Prince of Orange during the famous Seige which they sustained against the Spanish Army in 1574. They had recourse to the desperate Remedy of cutting the Banks of the Maes Maas or Meuse and Issel Ijssel, by which all the neighbouring country was turn’d into a kind of Sea, and 1500 Spaniards were drowned before they could retire. The beseiged were reduced to extraiordinary Straits, and forced to make Paper Money, which was afterwards changed into two Peices, of Silver of different Value. They had these Legends upon them, Haec libertatis ergo, and Pugno pro patria; which is as much as to say alluding to the Occasion, These Miseries we suffer for the sake of our Liberty, and in defending our Country. And on the Reverse are these Initials. N. O. U. L. S. G. I. P. A. C. that is Nummus obsessae urbis Lugdunensis sub gubernatione illustrissimi Principis Auriaci cusus. In English The Money of the beseiged city of Leyden, coined during the Government of the most illustrious Prince of Orange. Whilst great Numbers were dying of Famine a body of the Citizens went to Adrian Vander Werf one of their Magistrates and told him they must either surrender or die of Hunger. Upon which that Magnanimous person said to them, Freinds here I am, kill me if you please and divide me amongst you: for it is the same thing to me, whether I die by your hands or those of our Enemies. A year after this terrible seige, the University was founded by the States, to reward the Inhabitants for their courage and sufferings.
          
          It is call’d Lugdunum Batavorium, to distinguish it from Lyons in France. Hengest Castle or the Berg, said to be built by Hengest the Saxon as a Trophy for his conquest of England is situated in the middle of the city, in an Angle formed by the Channels of the Old and new Rhine, and is planted with Trees. From the Top of it is an Extensive Prospect of the adjacent Country and Villages, the Lake of Haerlem, and the downs, or Sand hills. Some Antiquarians contend, that it was built by the Romans as a garrison for one of their Legions. There is a Well here, out of which, it is said, the Inhabitants took a Fish alive, when the Place was almost famished during the seige that was shewn to the Enemy over the Wall, in order to discourage the beseigers, by making their condition seem better than it was. This Well is now dried up. It is supposed to have been a subterraneous Passage to Catwick on the Sea, which is about four Miles off.
          The pleasantest Street in Leyden is the Rapenburg. It has a fine Canal, over which are several handsome bridges of Stone with Iron Rails. Each Side of it is adorned with a Row of Lofty Trees, and the streets (as well as those of all the other Cities of Holland) have a Small Declivity towards the Canal; so that they can never be dirty even after the greatest Rains. The street that leads from the Hague’s gate to that of Utrecht, is very long, broad, and, airy, and is the most frequented. The third principal Street is that of Haerlem. It has a Canal call’d the Old Rhine upon which are many fine Bridges, that serve for Market places to the City.
          Leyden has given Birth to many eminent Persons; but to none so famous as the Taylor, John of Leyden, King of the Munster Anabaptists. The Disorders occasioned by that crack-brain’d fellow, unluckily happen’d during the Change of Religion, to the no small Prejudice of the Reformation of Germany and the Netherlands. Having seiz’d Munster the Capital of Westphalia, John forc’d the People to treat him as king and wore a Crown of Gold. When he went abroad, this great Monarch had always 2 Harbingers before him, of whom one carried a Sword and the other a Bible. All who did not fall down, and worship him, were immediately sentenced to die, and executed. He caused one of his Concubines to be put to Death for despising his pretended Inspirations. The Bishop of Munster besieged the Place, and John made the poor People suffer as much as Saguntum or Jerusalem suffer’d from Hannibal and Vespasian, assuring them all the while of a miraculous deliverance. The Town was taken at last, and the mock King with his two principal Associates, were sent in derision about the Country. He was afterwards put to Death by having his Flesh torn off with red hot pinchers. The Table on which this Taylor used to sit at work, is still kept; but in my opinion, the Citizens might as well throw it into the Fossé, as neither the shop board nor he can be supposed to do them any Honour. The People of Leyden have a much nobler Curiosity to shew; It is the fine Painting done by Luke of Leyden representing the day of Judgement. The Emperor Rodolph Rudolf set so high a Value upon it, that he offer’d as many Peices of Gold for it, as would cover it. The Hospitals here are numerous, and well taken care of. The Hall for examining and sealing of Cloth, of which 100,000 Peices are said to be made here every Year, is a fine building. The Mall lies without the Hague’s Gate along the Canal but is far inferior in beauty to that of Utrecht.
          The other remarkable things here are, the University the Library, and the Anatomy hall or theatre, where amongst a thousand other Curiosities mentiond by Writers of Travels, there are some Heathen Reliques or Idols, and two Egyptian Mummies, of which one is that of a King of Egypt, beleived to be 1800 years old. The Wonderful art of Embalming and preserving human Bodies for so many Centuries, is absolutely lost; nor can we have any Insight into it from the nicest Enquiries into these dry Remains. The Physick Garden is another Curiosity. The Inscription on old Clusius’s Tomb like most others upon Monuments, flatters him a little. The Poet in extolling this Professor of Botany, who died in 1619 1609 says wittily enough
          
           Non potuit plures hic quaerere Clusius herbas
           Ergo novas campis quaerit Elysius.
           Since no more Herbs the Earth to Clusius yeilds
           New ones he seeks in the Elysian Feilds.
          
         
        
       
       This is not all but it is all that is worth copying. At about ten o clock we got home to our lodgings.
      
      
       
        
   
   Paul François de Quélen de Stuer de Caussade, Duc de La Vauguyon, French ambassador to The Hague, 1776–1784 (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   Here follows a heavily crossed out marginal addendum which reads, in part: “ afternoon that Gentleman  . . . saw at Delft others his Father and his  the  . . . gazeteers of Leyden and or all very great freinds to America also.”


       
       
        
   
   A Description of Holland, p. 323–328, with one short paragraph describing St. Peter’s church, p. 326, and several sentence fragments deleted.


       
       
        
   
   Corrected from source (p. 323).


       
       
        
   
   JQA recopied (with minor deletions) and sent to AA on 8 April 1781 that portion of the description of Leyden beginning at this point, continuing for the next three paragraphs, and ending with the commentary on Rapenburg (or Rapinburg) Street (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:101). The letter also contained the account of the “Physick Garden” (same, p. 101–102), which appears at the end of this description of Leyden.


       
       
        
   
   Added from source (p. 327).


       
       
        
   
   Carolus Clusius, or Charles de l’Escluse, botanist, and professor at the University of Leyden, 1593–1609 (Nieuw Ned. Biog. Woordenboek,P. C. Molhuysen and others, eds., Nieuw Nederlandsch Biografisch Woordenboek, Leyden, 1911-1937; 10 vols. 9:150–153).


       
       
        
   
   Corrected from source (p. 328).


       
      
      

      Thursday 10th of August 1780
      
      
       This morning we got up breakfasted and went down to Go away in the Nine o clock boat. When we got to the wharf we met Mr. Appleton and an Englishman whose name is Du Shan. They came with us to Amsterdam. We pass’d along not quite so beautiful a Country as we have Generally. At about 1 o clock we arrived at Haerlem of which I will take a short Description from that same book.
       I have taken all that is remarkable. At about 4 o clock we set away from Haerlem and arrived at Amsterdam at about Six o clock. We walked about 2 Miles and took our lodgings at l’Hotel des Armes d’Amsterdam. As we were coming along we met several american Gentlemen and among others Mr. Bradford who went to America with me last summer. Mr. Appleton went and took his lodgings a la premiere Bible where those American gentlemen live at present.
       J Q Adams 1780
      
      
       
        
   
   Here follows, on about two and one-half pages in the Diary, JQA’s transcription from A Description of Holland, p. 354–359, with paragraphs on p. 355 and 356, a long passage of two and one-half paragraphs, on p. 357–358, and several sentences or sentence fragments throughout, deleted.


       
      
      

      Friday the 11th of August 1780
      
      
       This morning we got up and breakfasted. After breakfast Pappa went to the premiere bible to see those American Gentlemen. While he was gone a French Gentleman whose name is Duneville came to our lodgings but not finding my Pappa he went away but soon after came back again with Commodore Gillon. They both Gave their address’s and went away. At about 12 o clock Pappa got back with my brother Charles who had been with him. We all three dined at Mr. Duneville’s house with Mr. Appleton Mr. Bradford and some other Americans. After dinner we went to the Stat house. There are a great number of paintings in there. There are also a Great number of the armours of some Dutch Admirals. We went on the top of the State-House and had a fine Prospect of the sea and the whole city and the ships which are in this Harbour. We came down from the top of the Stat house to the bottom which is 195 steps. Mr. Dunevilles son came home with us. After we had got home Commodore Gillon sent Pappa word not to trouble himself about a lodging for he had found one out and that he would send Pappa the Price of them soon.
       I cannot take here a description of this town. It would be too long but I will take it upon some other paper.
      
      
       
        
   
   Jan (or Jean) de Neufville and son were Dutch bankers, long interested and active in aiding the American cause. In 1778 the elder Neufville had negotiated an unauthorized and abortive treaty with William Lee at Aix-la-Chapelle, the text of which later came into British hands and led to a rift in Anglo-Dutch relations. After JA’s arrival Neufville began a drive, which fell below expectations, to raise a loan for the United States (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:444–445).


       
       
        
   
   Alexander Gillon, a Charleston merchant and shipowner, and commodore of the South Carolina navy, was in Amsterdam procuring a ship (which he renamed the South Carolina) and supplies and attempting to negotiate a loan for his state. As JQA’s Diary indicates, Gillon was helpful to JA as he settled into life in Amsterdam, but JA’s opinion of the commodore changed considerably after sending CA back to America on board Gillon’s ship a year later (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:447; Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:55).


       
      
      

      Saturday 12th 1780.
      
      
       This morning a Gentleman whose name is du Bois came here to see Pappa. He stay’d some time and then went away. Pappa went out to dinner but Brother Charles and myself dined at our lodgings. At about 5 o clock Pappa came back with Commodore Gillon and two other Gentlemen and Captn. Joyner. Mr. Holdenpyl who is brother in law to Commodore Gillon went with my brother Charles and I to his lodgings where we drank tea, after tea Mr. Holdenpyl another Gentleman my brother Charles and I went to see a sort of a menagery. We saw a Lioness and a white monkey and several other beasts. After that we went to see the Jews Synagogue, there are 30,000 Family’s of Jews in this city. Almost a Quarter of the town are Jews. After this we walked along by the Water Side. We saw a great number of Vessels. After this we came to Commodore Gillon’s lodgings where I supp’d. After supper I came to our new lodgings which is near those of Commodore Gillon in a Private house.
      
      
       
        
   
   JA’s temporary lodgings at Mme. Henry Schorn’s in the “Agterburgwal by de Hoogstraat,” in which JA remained until Feb. 1781 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:450–451).


       
      
      

      Sunday 13th 1780.
      
      
       This morning Mr. Deneufville came and My Pappa, Commodore Gillon, Mr. Holdenpyl, Captn. Joyner Mr. Appleton Brother Charles and myself went to Haerlem to a Country Seat belonging to Mr. Deneufville. We went to see some curiosities. We saw a great number of stuff’d birds. We saw also a stuff’d Lion. After this we dined at Mr. Deneufville’s seat. After dinner we took a walk to the wood. We walked there till six o clock and then went back to Mr. Deneufville’s seat. We stay’d there till about 8 o clock and then took leave of Mr. Holdenpyl who is going back to Rotterdam where he lives. He is to set away for Rotterdam at ten o clock. At eight o clock we set out Mr. Deneufville, Pappa Commodore Gillon, and My Brother Charles in one Carriage, and Captn. Joyner Mr. Appleton and myself in the other. At about 10 o clock at night we arrived at our lodgings. We wish’d good night to the whole company and then came in.
      
      

      Monday 14th of August 1780.
      
      
       This morning Pappa went out and at about 10 o clock came back. At about 1 o clock Commodore Gillon came and we went with him to dine at a Gentleman’s house whose name is Staphouse. Captn. Joyner, Pappa, Commodore Gillon Brother Charles, and myself dined there. After dinner we all went on board Commodore Gillon’s ship. Pappa, Mr. Staphouse and Captn. Joyner went on foot but Commodore Gillon Brother Charles and myself went in a Carriage. We went on board the ship which is to be call’d the South Carolina. She is a ship of forty guns thirty-two 36 pounders on the main deck and 8 12 pounders on the Quarter deck. I saw Mr. Amiel on board who is first Lieutenant, I saw also Mr. Fitzgerald and Mr. Mastin, who are midshipmen on board. We stay’d there some time and after that we came back. Captn. Joyner did not return. She is a new ship and this will be her first cruize. She is a very fine Ship indeed. When we had got about as far as the statehouse we took leave of Mr. StapHouse and when we got home Commodore Gillon took leave of us. After we got home Commodore Gillon sent Pappa a Letter which came from some Gentlemen on board the Alliance. She was in Latt 46. D 13.M. Long 36. D 16 M.
      
      
       
        
   
   Either Jacob or Nicolaas van Staphorst, brothers and partners in a banking firm. After Dutch recognition of American independence, the firm as part of a syndicate of Amsterdam bankers floated a succession of loans negotiated by JA (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:445).


       
       
        
   
   Letter not found, but presumably from Arthur Lee, who, with his two nephews and other Americans, sailed for Boston from Lorient on the Alliance ([Boston] Continental Journal, 17 Aug.; Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72-73), Boston, 1917-1925; 2 vols., 2:143–144).


       
      
      

      Tuesday 15th of August 1780.
      
      
       This morning at about 9 o clock Commodore Gillon came here with two other Gentlemen. At about ten o clock Pappa went out with Commodore Gillon and did not return till 1 o clock. At about two o clock Commodore Gillon came here again and went out to dine but my brother Charles and I did not dine out. At about 4 o clock Pappa got back and drank tea at home. After tea Commodore Gillon came here again and went out with Pappa and stay’d out some time. At about Nine o clock Pappa got home without Commodore Gillon.
      
      

      Wednesday 16th of August 1780.
      
      
       This morning Pappa went out and came back again at about eleven o clock. At about two o clock Commodore Gillon came to our lodgings and went out to dinner with Pappa but my brother Charles and myself dined at our lodgings. At about four o clock Pappa came back without Commodore Gillon. Pappa drank tea at our lodgings. After tea Brother Charles and myself went to take a walk and got back at about seven o clock. I Wrote a Letter to Paris. The Post goes from here to there every Monday and thursday at half after 8 o clock in the Evening and arrives there every friday and monday at the same hour.
      
      
       
        
   
   Not found, but very likely the one referred to by John Thaxter in his letter from Paris on 21 Aug. (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- . 3:399).


       
      
      

      Thursday 17th of August 1780.
      
      
       This morning Pappa went out with Mr. Deneufvilles son and stay’d some time. At about one o clock Pappa got back. At about 2 o clock Pappa went out to dinner with Commodore Gillon but brother Charles and myself dined at home. After dinner Brother Charles went to take a walk and got back at about 4 o clock. Pappa Got home at about six o clock.
       End of the first Volume of my Journal. J Q Adams. MDCCLXXX.
      
      
       
        
   
   In the margin, to the left of this paragraph, is a note which reads: “Vive the King of france  mon ami Navarre mon cher ami,” a reference to the French king Henry IV (1553–1610). Possibly JQA had attended a performance of a work such as Henri IV, ou la Bataille d’lvry, Paris [1775], by Jean Paul Egide Martini and Barnabé Farmian Durosoy, in which are the lines: “Vive Henri, mon Roi! a mon Sire! mon bon Maître,” followed by the refrain of a song, “Vive Henri” (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
      
      

      Friday 18th of August 1780.
      
      
       This morning Mr. Deneufville’s son came here with his father’s carriage and at about ten o clock Pappa, Mr. Deneufville son, brother Charles, and myself went to see the admiralty. We saw all the magazines of cables, ropes compasses, Blocks, sails, Flags, &c. After this we went on board one of the Dutch Men of war of seventy four Guns which was on the camels which are machines made to lift the body of the ship this harbour not being deep enough to come in without. The ship is call’d the Admiral de Ruyter who was a famous dutch Admiral. The Ships here are not so long as the French ships are in general. The Officers on board treated us with a great deal of Politeness. The dutch ships as well as every thing else in Holland are exceeding clean. The decks are as clean as any room could be kept. After this we went on board a yatcht which was very fine and elegant indeed. This Yatcht is for the Admiralty whenever they go out on a party of pleasure. After this we went to see a seventy four gun ship which is on the stocks and then we came home again, when we got to our lodgings Mr. Deneufville son left us. We all dined at home. After dinner Pappa went to the Premiere Bible to see some American Gentlemen who live there. Pappa got back at about six oclock.
      
      
       
        
   
   This entry begins after two blank leaves which separate the first and second parts (“volumes,” in JQA’s terminology) of this Diary booklet.


       
       
        
   
   Here JQA has inserted in the margin, “see volume 1st. page 37 of my Journal,” a reference to the last sentence in his entry of 10 Aug. (above).


       
      
       

      Saturday 19th of August 1780.
      
      
       This morning Pappa, brother Charles, and myself went to a booksellers shop where we bought a dictionary, a Grammar, and the History of Gilblas in Dutch. We met there Mr. Guile who brought letters for us Mr. Ingraham and another american Gentleman, we came to our lodgings and Mr. Guile gave us some letters. I receive two letters one dated april tenth and the other may eighth but no news. At about two oclock Commodore Gillon came here and, Pappa Commodore Gillon brother Charles and myself went to dine at an American Gentleman’s house who has been here Nine years. After dinner we went to see some horses. We saw seven horses which were of a brown colour with white manes and tails. They are very rare and they ask five thousand Gilders for the seven. We came back and drank tea at Mr. Le Roi (for that is the name of the Gentleman’s) house. After tea we all came home. Commodore Gillon did not come in.
      
      
       
        
   
   Among JQA’s books is Alain René Le Sage, Het Leven van Gil Blas van Santillane, 4 vols., Amsterdam, 1756, with the MS inscription, “J.Q. Adams, Nov. 22: 1780.” On 25 Aug. he received from his father William Sewel’s Nieuw Woordenboek Der Nederduytsche en Engelsche Taale, Amsterdam, n.d., and the companion work by the same author, A New Dictionary English and Dutch, Amsterdam, 1691 (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.); see also Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .3:xv. No Dutch grammar as such survives in either JA’s or JQA’s library.


       
       
        
   
   Benjamin Guild, who had left for Europe in the late spring “to extend his Connections and make useful Observations,” and returned to Massachusetts in Nov. 1781 (Samuel Cooper to JA, 11 May, Adams Papers; Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 17:161–166).


       
       
        
   
   Probably Duncan Ingraham Jr., a Bostonian and partner in the American mercantile firm of Sigourney, Ingraham & Bromfield, which was established in Amsterdam in early 1781 (Cal. Franklin Papers, A.P.S.,I. Minis Hays, comp., Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, Philadelphia, 1908; 5 vols. 1:535; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:453–454, 456).


       
       
        
   
   Neither letter found.


       
       
        
   
   Herman Le Roy, oldest surviving son of Jacob Le Roy of New York, had strong kinship and mercantile connections in the Netherlands. In the late 1780s he formed a mercantile firm with his brother-in-law, William Bayard, which became one of the largest commercial houses in New York city (Alexander Du Bin, ed., Le Roy Family and Collateral Lines . . ., Phila., 1941, p. 5–6. For a discussion of JA’s relationship with the Le Roy family, see Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- .4:148.


       
      
      

      Sunday 20th of August 1780.
      
      
       This morning Commodore Gillon came here at about nine o clock and We all went to a gentleman’s house who lives in the Country. We walk’d out of the City and then we found a coach with four horses waiting for us which Commodore Gillon had hired for us. At about a quarter after eleven o clock we arrived there. We went to walk with that Gentleman Whose name is Hooft and who is a Burger master of the city of Amsterdam, we walk’d some time and then came back and dined. After dinner we went to see a Gentleman whose name is Crommelin, he came from New York fifty Six years agone. We stay’d there some time and walk’d in his Garden and then came back to the Burger Masters and drank tea there. After tea we set away from there, and arrived at home at about half after eight o clock.
      
      
       
        
   
   Henrik Hooft, Danielszoon, Amsterdam merchant and banker, regarded by JA as “the most respectable friend of America in that city” (Johan E. Elias, De Vroedschap van Amsterdam, 1578–1795. . ., 2 vols., Haarlem, 1903–1905, 2:726; JA, Corr. in the Boston PatriotCorrespondence of the Late President Adams. Originally Published in the Boston Patriot. In a Series of Letters, Boston, 1809[-1810]; 10 pts., p. 345–346).


       
       
        
   
   Daniël Crommelin, of the Amsterdam mercantile house Crommelin & Zonnen, who supported American independence and with whom, as the elder Adams’ Diary records, JA had early and frequent contact (Eliza Fenno Richards, “The Crommelin Family in Europe and America,” N.Y. Geneal. and Biog. RecThe New York Genealogical and Biographical Record.., 24:67–70 [April 1893]).


       
      
      

      Monday 21st of August 1780.
      
      
       This morning Commodore Gillon came here and went out with Pappa to take a Walk and did not come back till about half after eleven o clock: at about two o clock Pappa went out to dinner but Brother Charles and I dined at home. At about five o clock a man came to be a Dutch Master for Brother Charles and I, he is to give us his first Lesson to morrow morning at six o clock. At about 6 o clock Pappa went to the play with Commodore Gillon and got back at about ten o clock P.M.
      
      

      Tuesday 22d of August 1780.
      
      
       This morning Pappa went out to take a walk and did not come back till about three quarters after eleven. At about half after twelve Mr. Guile came here. Pappa dined at home and Mr. Guile dined here. Very bad weather all the fore part of the day but in the afternoon it clear’d up. The weather is very uncertain here. There was one man kill’d and another stunn’d to day by a clap of thunder in the morning at about nine o clock just out of the gates of this city.
      
      

      Wednesday 23d of August 1780.
      
      
       Pappa went out in the morning and came home and dined at home. Our Master comes every morning at six and every noon. Nothing very remarkable this day.
       Reading a Volume entitled the World I found this fable.
      
      
      
       
        
   
   A fable about wisdom and folly, copied on the following half-page of the Diary, appeared in The World No. 120, 17 April 1755. The edition that JQA used is not known.


       
      
      

      Thursday 24th of August 1780.
      
      
       This day at about half after twelve PM. Commodore Gillon came here and went into the country with Pappa, but Brother Charles and I did not go. At about half after five Pappa came back and stay’d about an hour when Commodore Gillon came again and Pappa went out to spend the evening some where with Commodore Gillon but I do not know where. At about half after ten o clock Pappa got home again.
       Reading the World I found another fable which I will transcribe also.
      
      
       
        
   
   A fable about labor, health, and contentment, which follows on the next two and one-half pages of the Diary, appeared in The World No. 143, 25 Sept. 1755.


       
      
      

      Friday 25th of August 1780.
      
      
       This morning at about half after ten o clock Mr. Leroi came to our lodgings and then went with Pappa brother Charles and myself to see the medicinal garden, we saw there several american Plants. After having seen this we walk’d out of town upon the dyke and got home at about two o clock. Pappa dined out but brother Charles and myself dined at home. At about half after four o clock Pappa got home and at about five we went to Mr. Leroi’s where we drank tea, after tea Mr. Le Roi and two other Gentlemen went with us to see the Jews Synagogue and hear them sing. When we first got there it was not begun and therefore we went to another Synagogue Which does not sing tonight. When we got back it was almost time for them to begin. An old man with a long beard read a chapter of the bible in hebrew after which three of them sung. They seem’d to me to be songs as I beleive they were and not psalms. There was a vast congregation. The women have a place up above but no woman can go to church without being married but the men can.
       They say there are an hundred Thousand Jews in this town, I am sure they are all wretched creatures for I think I never saw in my life such a set of miserable looking people, and they would steal your eyes out of your head if they possibly could. At about eight o clock we got back. Brother Charles and I went to the Post office for Letters but found but one which was for Stephens.
      
       

      Saturday the 26th of August 1780.
      
      
       This morning at about eight o clock Mr. Le Roi came here and went with Pappa, brother Charles and myself to buy some books. We went through the Exchange into a street call’d Kalve Straat. We went to 2 booksellers shops and Pappa bought a Latin Grammar and some Greek testaments. After this we went along another road back again, coming we came through the Exchange. At about twelve o clock we got back to our lodgings. Mr. Le Roi left us. In the afternoon brother Charles and I went to take a walk.
      
      
       
        
   
   These works cannot be positively identified.


       
      
      

      Sunday August 27th 1780.
      
      
       This morning at about half after seven o clock Mr. Le Roi came to our lodgings and at about eight o clock he went with My Pappa, brother Charles, Stevens, and myself down to a boat where we found two Gentlemen and two ladies. We set away and went out of the port on board the South Carolina for Captn. Joyner we did not go on board. We then went to SurdamZaandam which is a Village in North Holland. We took a walk there and we went into the church where there is the picture of something which happen’d here some Years agone, A Wild Bull having got loose he run to a Woman took her upon his horns and threw her at an immense Height, while she was up in the air she was delivered of a Child which fell down and was kill’d. The bull then run and kill’d a Man and when the Woman fell she was kill’d also, this picture is represented in the Church. After having walk’d a mile or two we came back to the boat and set sail. We pass’d by Amsterdam again and went down to another place the name of which I don’t know. We went and took a walk and then came back and dined on board the boat. After dinner Mr. Le Roi a nother Gentleman Stephens, my brother Charles and myself went to see if we could not find a place to go into water. We walked some ways and at last found a good place to go into. We went in and found the Water very deep. We swam a little while and then came back on board the boat and we then set sail and went again on board the South Carolina where we drank tea and stay’d some time, after tea we set away from on board the ship and sail’d to Amsterdam. The Gentlemen and ladies came with us as far as our lodgings and then left us.
      
      
      
       
        
   
   At this point JQA makes the marginal note, “see Volume 1st of my Journal Page 43d.,” which refers to his entry of 14 Aug. (above), describing his first visit on board the South Carolina. As Joyner was captain of the South Carolina, the meaning of the remainder of this sentence remains obscure.


       
      
      

      Monday August 28th 1780.
      
      
       This morning Pappa went out to take a walk and did not get back till about half after one o clock. At about two o clock Pappa went out to dine at Mr. Staphorst where I dined Some Time agone. At about half after four o clock Mr. McCrery came here with another Gentleman to see Pappa but not finding him they went away again. At about Six o clock Pappa got back to our lodgings. I received three Letters from Paris from my Schoolmates which Mr. McCrery brought with him.
      
      
       
        
   
   JQA’s marginal note here, “Vide Volume 1st page 42 of my Journal,” refers to his entry of 14 Aug. (above).


       
       
        
   
   William McCreery, an American merchant at Bordeaux (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:294, 450).


       
       
        
   
   Letters not found.


       
      
      

      Tuesday August 29th 1780.
      
      
       This morning Mr. Le Roi came here and also Mr. Guild. Mr. Guild dined here and drank tea here. At about tea time Mr. LeRoi came here. He has recieved a letter from Bruxelles in which there is some good news and an Extract of which I will now take.
       Extract of a Letter from Bruxelles August 27th. 1780.
       The English Post due three days ago is not yet arrived but by a private Conveyance we learn that the English Admiralty have received certain advice that their fleet bound to the West Indias consisting of fifty four Sail with a regiment of Soldiers on board convoy’d by a Ship of the line and a frigate and accompanied by five East India Ships had, on the 8th Instant in Lat. 36:40 and Long 15 West fallen into the combined French and Spanish fleet from Cadiz, and that almost the whole convoy was taken.
       After tea Pappa went out with Mr. Le Roi and Mr. Guile and got back at about 8 o clock.
      
      
       
        
   
   For a more detailed account of the losses suffered by the British convoy, see The Annual Register . . . for the Year 1781, London, 1782, p. 2–3; and DNB,Leslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements. under John Moutray.


       
      
       

      Wednesday 30th of August 1780.
      
      
       This morning Pappa went out and came back again with Mr. Le Roi. Pappa dined out. Charles and I dined at Mr. Le Roi’s. After dinner Mr. Le Roi went with us and some other Gentlemen to see if we could find any Carriage to go into water (as their is no place within 6 Miles) but we could find none and so went back to Mr. Le Roi’s where we drank tea and Supp’d. After Supper Mr. Le Roi went with us to a School and left us here. How long we shall stay here I can not tell.
      
      
       
        
   
   JQA wrote this entry from the famous Latin School on the Singel, Amsterdam’s innermost canal, which he and his brother were to attend until 10 Nov., when JA, angered by what he deemed the preceptor’s injustice, had them removed (Adams Family Correspondence,Adams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- . 3:425; 4:11–12).


       
      
      

      Thursday 31st of August 1780.
      
      
       This morning we got up and I asked the names of all the scholars who board here. They are as follows.
       Roghe, Toelaer, Vander Burgs, Hulft, Slingelandt, Brants, Van Lennep, Koene, de Graft, Genets, Petri, Van der Paul, Clifford.
       I will also take down some of the rules of the school. First. In the morning at about six o clock a Servant comes to your chamber (as everyone has his own) and wakes you up. You dress yourself and go into the yard where you they amuse themselves till about half after seven and then they go to breakfast which is generally tea or coffy without sugar and a piece of bread and butter, each Scholar has two dishes of tea. They are generally about half an hour at breakfast which brings it to eight o clock. Then they go in to school and stay till eleven and a half when they come out and amuse themselves till one, at one they dine which is upon sometimes one thing some times another. After dinner they amuse themselves till about two when they go in and stay till four and a half. Then they come out for the whole day. At about 9 o clock they sup which is in general what is cold that was not eat at dinner. Generally after supper one of the Scholars reads two or three chapters in the bible. Every one of the young Gentlemen Speak french and it is a general Custom for the Gentlemen to have their sons speak french. Their comes here every day an hundred boys to learn latin. This place was formerly a charity house of a Convent of Religious women. I have a book call’d le Guide D’Amsterdam in which this School is spoke of. It is in french but I will translate it as well as I can into English.
       LATIN SCHOOL.
       The city having obtained of William 4th Count of Holland in 1342 the Priviledge to establish some Schools, for the instruction of the youth in the Greek and latin tongues: they erected two, one in the convent of the Religious women of the order of Bethani, in the Koestraat, the year 1594. It Stood till the year 1670 when it was left and there was a famous tavern made of it which was call’d groot School. The second School was near the New Church, in the place where the famous John Blaauw had since that Established his printing house which was consumed by fire in 1672.
       The Latin School is at present upon the Singel, betwixt the Street call’d Heiligen-weg and the Money tour tower. It is a very fine house, it was formerly a charity house, built in the middle of the convent of Religious women of the order of Ste. Claire. There is a large-gate by which you may go in to the yard and on it are these words:
       DISCIPLINA VITAE SCIPIO
       and under
       Arte probus, probitate pius, pietate beatus,
       Ut vere fias, haec Schola culta dabit.
       which is
       by frequenting this School one may learn to be upright by art, pious by sincerity and happy by Piety.
       The school is divided into six classes, which have each of them their regent. The one of the first Class is the Rector of the whole college and the one of the second is the con-rector. This School is under the inspection of five persons chosen by the Magistrate; of which three are call’d Scholarques and the other two visitors who are ordinarily a Professor of the Illustrious School and a minister. These five inspectors examine the Scholars every Six months and distribute the prices prizes to those who have done the best. Those who after having finish’d their classes wish to be admitted into the Illustrious School are obliged to pronounce a publick Harangue in the Choir of the New church.
       ILLUSTRIOUS SCHOOL.
       This School was establish’d in 1631 for the commodity of the Inhabitants of this city and that the children might have means after having finished their Classes to follow their Studies without being obliged to go to any of the universities. The church of the convent of St. Agnes was chosen for that purpose and several of the most distinguished persons for their knowledge in all sorts of Sciences were chosen to be the professors of it, and amongst others Gerard Vossius and Caspar Barlaeus so famous for their works. This last signalized his entry by a very fine speech which he published under the title of the wise merchant; in which he shew the strait union which subsists between the Sciences and Trade. There are professors in all sorts of faculties who give regularly publick Lessons at certain days of the week. And for the commodity of those who do not understand the Latin there is a Lector, or Preceptor of Mathematicks, who ever since the year 1709 has given Lessons, but whether it is because there were but few auditors or for other reasons, it is not done regularly at present.
       There is a very handsome Library there, which is open every wednesday and Saturday, from two till half after five o clock of which one of the Professors takes care in quality of Library Keeper. The Small books are shut up and the great ones tied to brass chains. New books are placed there every year. This School is on the East Side of the Oudezyds Voorburgwal.
       Thus I have Translated it as well as I can. At about 10 o clock our things were brought here by Stevens. Pappa and Mr. Le Roi came to see us.
       The Holidays are on wednesdays in the afternoon and saturdays in the afternoon. There is eleven weeks Vacancies every year.
      
      
       
        
   
   JQA’s markings over the students’ names, presumably to aid pronunciation, have been deleted.


       
       
        
   
   Le Guide,ou nouvelle description d’Amsterdam, Nouvelle édition, augmentée, Amsterdam, 1772, p. 220–222; the book is in JA’s library at MB.


       
       
        
   
   That is, benefit or advantage (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
       
        
   
   The passage in the source refers to the limited connection between literature and business.


       
       
        
   
   Followed in the source by: “in the vernacular, Thursdays and Fridays” (p. 222).


       
       
        
   
   That is, vacation.


       
      
     